Criminal Case Template







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
    )  No. 08-04-00236-CR
IN RE:  RITO MONTANEZ ESTRADA,          )
)    AN ORIGINAL PROCEEDING
)
                                                                             )IN HABEAS CORPUS
)

O P I N I O N

            Rito Montanez Estrada has filed an application for a writ of habeas corpus, seeking relief
from a felony conviction.


    This court does not have original habeas jurisdiction in criminal matters. 
See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.Crim.App. 1991); Ex parte Hearon,
3 S.W.3d 650, 650 (Tex.App.--Waco 1999, orig. proceeding); Dodson v. State, 988 S.W.2d 833, 835
(Tex.App.--San Antonio 1999, no pet.); Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex.App.--El Paso
1994, orig. proceeding).  Therefore, the application for a writ of habeas corpus is dismissed for lack
of jurisdiction.

September 2, 2004                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)